IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00375-CR

PAUL SCOTT BAILEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                       From the County Court at Law No. 1
                             Johnson County, Texas
                          Trial Court No. M201201837


                            ABATEMENT ORDER

       Appellant Paul Bailey, who represented himself, was found guilty by a jury of the

offense of driving while intoxicated, and the trial court sentenced him to 120 days in jail,

probated for two years, and a $1,000 fine. Bailey, still representing himself, has appealed.

       On May 27, 2015, Bailey filed a “motion for continuance” (actually, a motion for

extension of time) asserting that he is now indigent, that he cannot pay for the

supplemental reporter’s record (of the testimony of Trooper Richard Zaborowski) that he

has requested in this appeal (and that is past due), and that he needs an extension of time
to establish his indigence and additional time for the filing of the supplemental reporter’s

record.

        Indigence matters, including the appointment of counsel for an indigent defendant

in a criminal case, are under the sole authority of the trial court. See Enriquez v. State, 999
S.W.2d 906, 907-08 (Tex. App.—Waco 1999, order); TEX. CODE CRIM. PROC. ANN. art.

26.04(a); cf. Meza v. State, 206 S.W.3d 684, 688 (Tex. Crim. App. 2006). The Court abates

this cause for a hearing in the trial court with instructions to determine whether Bailey is

now indigent and entitled to a free record and to appointed counsel if he desires

appointed counsel.

        If the trial court determines that Bailey is indigent and Bailey declines appointed

counsel, the trial court is instructed to admonish Bailey on the record “of the dangers and

disadvantages of self-representation,” TEX. CODE CRIM. PROC. ANN. art. 1.051(g), and to

obtain from Bailey a written waiver of his right to counsel that complies with article

1.051(g).

        Within twenty-one (21) days after the date of this order, the trial court shall

conduct a hearing and make the above determination and take the above actions, if

necessary. Within thirty-five (35) days after the date of this order, the trial court clerk

and court reporter shall file any supplemental records pertaining to the hearing and this

order. If the trial court determines that Bailey is not indigent, Bailey shall be responsible

for the cost of those supplemental records, and he shall pay or make arrangements to pay

the clerk’s and the reporter’s fees for these supplemental records.



Bailey v. State                                                                          Page 2
        Bailey’s motion for continuance (for extension of time) is dismissed as moot. If the

trial court determines that Bailey is indigent and entitled to a free supplemental reporter’s

record of Zaborowski’s testimony, it shall be due to be filed with the Clerk of this Court

within fourteen (14) days of that determination. If the trial court determines that Bailey

is not indigent, within fourteen (14) days of that determination, Bailey shall pay or make

arrangements to pay the reporter’s fee for that supplemental reporter’s record.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed June 11, 2015
Do Not Publish




Bailey v. State                                                                        Page 3